 

Exhibit 10.39

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 1, 2013, by and among CIG Wireless Corp., a Nevada corporation (the
“Company”), and the several investors signatory hereto (each an “Investor” and
collectively, the “Investors”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Investor (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Investors
agree as follows:

 

1.           Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Additional Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Additional Series A-2 Preferred Shares” means the shares of Additional
Series A-2 Preferred Stock issued to the Investors on each Additional Closing
Date pursuant to the Purchase Agreement.

 

“Additional Series A-2 Preferred Stock” has the meaning set forth in the
Purchase Agreement.

 

“Additional Shares” shall mean any and all shares of Common Stock other than the
Initial Shares that are issued or issuable to the Investor at any time and from
time to time after the Initial Closing Date, including, without limitation, (i)
shares of Common Stock issued or issuable to the Investors upon conversion of
the Additional Series A-2 Preferred Shares and any shares of Common Stock issued
or issuable as payment-in-kind dividends on the Additional Series A-2 Preferred
Shares in accordance with the terms thereof, and (ii) upon any change in the
Series A-2 Conversion Ratio (as that term is defined in the Series A Certificate
of Designations) such that additional shares of Common Stock become issuable
upon conversion of the Series A-2 Preferred Shares or Additional Series A-2
Preferred Shares.

 

“Advice” shall have the meaning set forth in Section 6(d).

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.

 

 

 

 

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Allowable Grace Period” shall have the meaning set forth in Section 2(e).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

 

“Company” shall have the meaning set forth in the preamble to this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Demand Notice” shall have the meaning set forth in Section 2(a).

 

“Demand Registration Statement” shall have the meaning set forth in
Section 2(a).

 

“Effective Date” means the date that each Registration Statement filed pursuant
to Section 2(a) is first declared effective by the SEC.

 

“Effectiveness Deadline” means, with respect to each Demand Registration
Statement or New Demand Registration Statement, the 60th calendar day following
the applicable Filing Deadline (or, in the event the SEC reviews and has written
comments to such Demand Registration Statement or New Demand Registration
Statement, the 90th calendar day following the applicable Filing Deadline);
provided, however, that if the Company is notified by the SEC that such Demand
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the fifth (5th) Trading Day following the date on which the
Company is so notified if such date precedes the dates otherwise required above;
provided, further, that if the Effectiveness Deadline falls on a Saturday,
Sunday or other day that the SEC is closed for business, the Effectiveness
Deadline shall be extended to the next Business Day on which the SEC is open for
business, provided, further, if the Demand Notice giving rise to such Demand
Registration Statement or New Demand Registration Statement was delivered within
the first 15 calendar days of a fiscal quarter, then the Effective Deadline
otherwise calculated under this definition shall be extended (up to 15 calendar
days) by a like number of calendar days.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Event” shall have the meaning set forth in Section 2(c).

 

“Event Date” shall have the meaning set forth in Section 2(c).

 

 

 

 

 

“Filing Deadline” means, with respect to each Demand Registration Statement
required to be filed pursuant to Section 2(a), the 30th day following the
delivery to the Company by any Investor of a Demand Notice; provided, however,
that if the Filing Deadline falls on a Saturday, Sunday or other day that the
SEC is closed for business, the Filing Deadline shall be extended to the next
Business Day on which the SEC is open for business.

 

“FINRA” shall have the meaning set forth in Section 3(i).

 

“Governmental Authority” means any U.S. or other national, federal, state,
provincial, county, municipal or local government, foreign or domestic, or the
government of any political subdivision of any of the foregoing, or any entity,
authority, agency, ministry, board or other similar body exercising executive,
legislative, judicial, arbitral, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
self-regulatory organization or quasi-governmental entity established to perform
any of such functions, including without limitation, the U.S. Federal Aviation
Administration and the U.S. Federal Communication Commission.

 

“Grace Period” shall have the meaning set forth in Section 2(e).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Initial Series A-2 Preferred Shares” means the shares of Series A-2 Preferred
Stock issued to the Investors on the Initial Closing Date pursuant to the
Purchase Agreement.

 

“Initial Shares” means shares of Common Stock issued or issuable to the
Investors upon conversion of the Initial Series A-2 Preferred Shares and any
shares of Common Stock issued or issuable as payment-in-kind dividends on the
Initial Series A-2 Preferred Shares in accordance with the terms thereof.

 

“Investor” or “Investors” shall have the meaning set forth in the preamble to
this Agreement.

 

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“New Demand Registration Statement” shall have the meaning set forth in Section
2(a).

 

 

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

“Piggyback Registration” shall have the meaning set forth in Section 2(g)(i).

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Initial Closing Date, shall be the OTCQX.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by a Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Registrable Securities” means all of (i) the Shares, (ii) the Additional Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) sale pursuant to a Registration Statement or Rule 144 under the 1933 Act (in
which case, only such security sold shall cease to be a Registrable Security);
or (B) becoming eligible for sale without restriction under Rule 144.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, any Demand Registration Statements, any New Demand
Registration Statements and any Remainder Demand Registration Statements),
amendments and supplements to such Registration Statements, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such Registration
Statements.

 

“Remainder Demand Registration Statement” shall have the meaning set forth in
Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

 

 

 

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the 1933 Act.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the Initial Shares and the Additional Shares.

 

“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market; provided, that in the event that the
Common Stock is not listed or quoted as set forth on a Trading Market, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, New York Stock
Exchange MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTCQX, or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Series A Certificate of
Designation, and the Purchase Agreement, and each other document, agreement,
instrument and certificate executed and delivered in connection therewith in
respect of the Initial Closing Date and each Additional Closing Date.

 

“Transfer Agent” means Pacific Stock Transfer, or any successor transfer agent
for the Company.

 



 

 

 

2.           Registration.

 

(a)          Registration Statements. At any time and from time to time
following the Initial Closing Date any Investor may make up to three (3) demands
for the Company to register under the 1933 Act all of the Registrable Securities
not already covered by an existing and effective Registration Statement by
delivering to the Company a written notice of each such demand (each, a “Demand
Notice”). On or prior to each Filing Deadline, the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (each, a “Demand Registration
Statement”). The Demand Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to register for resale of the Registrable Securities as a
secondary offering) subject to the provisions of Section 2(e) and shall contain
(except if otherwise required pursuant to written comments received from the SEC
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A. Notwithstanding the registration obligations set
forth in this Section 2, in the event the SEC informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (1) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the Demand
Registration Statement as required by the SEC and/or (2) withdraw the Demand
Registration Statement and file a new registration statement (a “New Demand
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Demand Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the SEC for the registration of
all of the Registrable Securities in accordance with the SEC Guidance.
Notwithstanding any other provision of this Agreement and subject to the payment
of Liquidated Damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the SEC for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by the Registrable Securities not acquired pursuant to the
Purchase Agreement (whether pursuant to registration rights or otherwise)
(applied, in the case that some Registrable Securities may be registered, to the
Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders) and second, by the Registrable
Securities represented by the Shares (applied, in the case that some Shares may
be registered, to the Holders on a pro rata basis based on the total number of
unregistered Shares held by such Holders, subject to a determination by the SEC
that certain Holders must be reduced first based on the number of Shares held by
such Holders). In the event the Company amends the Demand Registration Statement
or files a New Demand Registration Statement, as the case may be, under clauses
(1) or (2) above, the Company will use its commercially reasonable efforts to
file with the SEC, as promptly as allowed by Commission or SEC Guidance provided
to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Demand Registration Statement, as amended, or the New Demand Registration
Statement (the “Remainder Demand Registration Statements”).

 

 

 

(b)          Effectiveness Period. The Company shall use its commercially
reasonable efforts to cause each Registration Statement to be declared effective
by the SEC as soon as practicable and, with respect to any Demand Registration
Statement or New Demand Registration Statement, as applicable, no later than the
Effectiveness Deadline applicable to such Registration Statement (including
filing with the SEC a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the 1933 Act within five (5) Business Days after
the date that the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be “reviewed,” or
not be subject to further review and the effectiveness of such Registration
Statement may be accelerated), and shall use its commercially reasonable efforts
to keep each Registration Statement continuously effective under the 1933 Act
until the earlier of (i) such time as all of the Registrable Securities covered
by such Registration Statement have been publicly sold by the Holders or (ii)
the date that all Registrable Securities covered by such Registration Statement
may be sold by non-affiliates without restriction under Rule 144 as determined
by counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Company’s Transfer Agent (the
“Effectiveness Period”). The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day. The
Company shall promptly notify the Holders via facsimile or electronic mail of a
“.pdf” format data file of the effectiveness of a Registration Statement within
one (1) Business Day of the Effective Date with respect to such Registration
Statement. The Company shall, by 9:30 a.m. New York City Time on the first
Trading Day after such Effective Date, file a final Prospectus with the SEC, as
required by Rule 424(b). Failure to so notify the Holders on or before the
second Business Day after such notification or effectiveness or failure to file
a final Prospectus as aforesaid shall be deemed an Event under Section 2(c).

 

(c)          Liquidated Damages. If: (i) any Demand Registration Statement is
not filed with the SEC on prior to the Filing Deadline applicable to such Demand
Registration Statement, (ii) the Demand Registration Statement or New Demand
Registration Statement, as applicable, is not declared effective by the SEC (or
otherwise does not become effective) for any reason on or prior to the
Effectiveness Deadline applicable to such Registration Statement, (iii) after
its Effective Date, (A) such Registration Statement ceases for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective or (B)
the Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, in the case of (A) and (B), for more than an aggregate
of 30 Trading Days (which need not be consecutive) (other than during an
Allowable Grace Period (as defined in Section 2(e) of this Agreement)), (iv) a
Grace Period (as defined in Section 2(e) of this Agreement) exceeds the length
of an Allowable Grace Period, or (v) after the date six months following the
Initial Closing Date, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the 1934 Act such that it is not in
compliance with Rule 144(c)(1) as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto), (any such failure or breach in clauses (i)
through (v) above being referred to as an “Event,” and, for purposes of clauses
(i), (ii) or (v), the date on which such Event occurs, or for purposes of clause
(iii), the date on which such 30 Trading Day period is exceeded, or for purposes
of clause (iv) the date on which such Allowable Grace Period is exceeded, being
referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 1.5% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Securities held by such Holder on the Event Date. The
parties agree that (1) notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable for any period after
the expiration of the Effectiveness Period (except in respect of an Event
described in Section 2(c)(v) herein), and in no event shall, the aggregate
amount of Liquidated Damages (excluding Liquidated Damages payable in respect of
an Event described in Section 2(c)(v) herein) payable to a Holder exceed, in the
aggregate, 18% of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement and (2) in no event shall the Company be liable in any
30-day period for Liquidated Damages under this Agreement in excess of 2% of the
aggregate purchase price paid by the Holders pursuant to the Purchase Agreement.
If the Company fails to pay any Liquidated Damages pursuant to this Section 2(c)
in full within five (5) Business Days after the date payable, the Company will
pay interest thereon at a rate of 1.5% per month (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. The Liquidated Damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except in the case of the first Event Date. In the event
that the Company registers some but not all of the Registrable Securities, the
2% of Liquidated Damages referred to above for any monthly period shall be
reduced to equal the percentage determined by multiplying 2% by a fraction, the
numerator of which shall be the number of Registrable Securities for which there
is not an effective Registration Statement at such time and the denominator of
which shall be the number of Registrable Securities at such time. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of an Investor to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the 1933 Act (in which the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Investor).

 

 

 

 

 

(d)          Selling Stockholder Questionnaires. Each Holder agrees to furnish
to the Company a completed Selling Stockholder Questionnaire not more than five
(5) Trading Days following the date of this Agreement. At least ten (10) Trading
Days prior to the first anticipated filing date of a Registration Statement for
any registration under this Agreement, the Company will notify each Holder of
the information the Company requires from that Holder other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three (3) Trading Days prior to the applicable anticipated filing date.
Each Holder further agrees that it shall not be entitled to be named as a
selling securityholder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its commercially reasonable
efforts to take such actions as are required to name such Holder as a selling
security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(e) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

 

 

 

 

 

(e)          Grace Periods. Notwithstanding anything to the contrary herein, at
any time after the Registration Statement has been declared effective by the
SEC, the Company may delay the disclosure of material non-public information
concerning the Company if the disclosure of such information at the time is not,
in the good faith judgment of the Company, in the best interests of the Company
(a “Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, and (ii) notify the Holders in writing of the date on which the
Grace Period ends; provided, further, that no single Grace Period shall exceed
forty-five (45) consecutive days, and during any three hundred sixty-five (365)
day period, the aggregate of all Grace Periods shall not exceed an aggregate of
ninety (90) days (each Grace Period complying with this provision being an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace Period.
Notwithstanding anything to the contrary, the Company shall cause the Company’s
Transfer Agent to deliver unlegended shares of Common Stock to a transferee of a
Holder in accordance with the terms of the Purchase Agreement in connection with
any sale of Registrable Securities with respect to which a Holder has entered
into a contract for sale prior to the Holder’s receipt of the notice of a Grace
Period and for which the Holder has not yet settled.

 

(f)          Form of Registration Statement. In the event that Form S-3 is not
 available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Holders and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
such form is available, provided, that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

 

(g)          Right to Piggyback Registration.

 

(i)          If at any time following the date of this Agreement that any
Registrable Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
Holders of its intention to do so (but in no event less than thirty (30) days
before the anticipated filing date) and, to the extent permitted under the
provisions of Rule 415 under the 1933 Act, include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after receipt of the
Company’s notice (a “Piggyback Registration”). Such notice shall offer the
Holders the opportunity to register such number of shares of Registrable
Securities as each such Holder may request and shall indicate the intended
method of distribution of such Registrable Securities.

 

 

 

 

(ii)         Notwithstanding the foregoing, (1) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 4) and subject to the Investors
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (2) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(g)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Holders and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration; provided, however, that nothing
contained in this Section 2(g)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay Liquidated Damages under Section 2(c).

 

3.           Registration Procedures

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)          Not less than five (5) Trading Days prior to the filing of a
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), the Company shall,
furnish to the Holder copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of such Holder (it being acknowledged and agreed that
if a Holder does not object to or comment on the aforementioned documents within
such five (5) Trading Day or one (1) Trading Day period, as the case may be,
then the Holder shall be deemed to have consented to and approved the use of
such documents). The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the five (5) Trading Day or one (1) Trading Day period described
above, as applicable.

 

 

 

 

(b)          (i)         Prepare and file with the SEC such amendments
(including post-effective amendments) and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) cause the related Prospectus to be amended or supplemented
by any required Prospectus supplement (subject to the terms of this Agreement),
and, as so supplemented or amended, to be filed pursuant to Rule 424 (except
during an Allowable Grace Period); (iii) respond as promptly as reasonably
practicable to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
possible, provide the Holders true and complete copies of all correspondence
from and to the SEC relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the 1933 Act and the 1934 Act
with respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Investor shall be responsible for
the delivery of the Prospectus to the Persons to whom such Investor sells any of
the Shares (including in accordance with Rule 172 under the 1933 Act), and each
Investor agrees to dispose of Registrable Securities in compliance with the plan
of distribution described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the 1934 Act, the Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
1934 Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

 

(c)          Notify the Holders (which notice shall, pursuant to clauses (iii)
through (vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than two Trading Days
prior to such filing, in the case of (iii) and (iv) below, not more than one
Trading Day after such issuance or receipt, in the case of (v) below, not less
than one Trading Day after a determination by the Company that the financial
statements in any Registration Statement have become ineligible for inclusion
therein and, in the case of (vi) below, not more than one Trading Day after the
occurrence or existence of such development) and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the SEC
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the SEC comments in writing on any Registration Statement
(in which case the Company shall provide to each of the Holders true and
complete copies of all comments that pertain to the Holders as a “Selling
Stockholder” or to the “Plan of Distribution” and all written responses thereto,
but not information that the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Governmental Authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders” or the “Plan
of Distribution”; (iii) of the issuance by the SEC or any other Governmental
Authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.

 

 

 

 

 

(d)          Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(e)          If requested by a Holder, furnish to such Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the SEC; provided, that the Company shall have no obligation
to provide any document pursuant to this clause that is available on the SEC’s
EDGAR system.

 

(f)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(g)          If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may reasonably request.

 

 

 

 

 

(h)          Following the occurrence of any event contemplated by Section
3(c)(iii)-(v), as promptly as reasonably practicable (taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event), prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

 

(i)          The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the common stock and (iv) any other
information as may be requested by the SEC, FINRA or any state securities
commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any Liquidated Damages that are accruing at such time
as to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company.

 

(j)          The Company shall cooperate with the placement agent and any
registered broker dealer that is required to make a filing with FINRA pursuant
to Rule 5100 in connection with the resale of any Registrable Securities by any
Holder and pay the filing fee required for the first such filing.

 

(k)          If at any time the Company receives a Demand Notice, the Company
shall take all such action as shall be necessary to (1) register the Common
Stock under Section 12 of the 1934 Act in order to enable the Holders to use the
Registration Statement to be filed in response to such Demand Notice pursuant to
Section 2(a) for the sale of their Registrable Securities, such action to be
taken as soon as practicable after the Company’s receipt of such Demand Notice,
and in no event later than the Effective Date of such Registration Statement;
and (2) cause all the Registrable Securities (A) if the Common Stock is then
listed on a national securities exchange acceptable to the Holders of a majority
in interest of the outstanding Registrable Securities, to continue to be so
listed, (B) if the Common Stock is not then listed on a national securities
exchange acceptable to the Holders of a majority in interest of the outstanding
Registrable Securities, to, as promptly as practicable, and in no event later
than the Effective Date of the Registration Statement filed pursuant to Section
2(a) in response to such Demand Notice, be listed on such national securities
exchange and (C) to be registered with or approved by such other Governmental
Authorities as may be necessary to enable the Holders to consummate the
disposition of the Registrable Securities.

 

(l)          If the Company does not then have a Transfer Agent, the Company
shall provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the Effective Date of such Registration Statement.

 

 

 

 

(m)          If the Company does not then have a CUSIP number for the
Registrable Securities, the Company shall provide a CUSIP number for all
Registrable Shares, not later than the Effective Date of the Registration
Statement therefor.

 

4.           Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement, provided, that, the fees and expenses of counsel to the
Holders shall be limited to the reasonable and customary fees and expenses of
one counsel. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to Rule 5100, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) 1933 Act liability insurance, if the Company so
desires such insurance, and (vi) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 

 

 

 

5.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the 1933 Act, 1934 Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose), (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(v), related to the use by a
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(e) below, but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected or (C) any such Losses arise out of the Investor’s (or any other
indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, to the Persons
asserting an untrue statement or alleged untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in a Registration Statement (it being understood that
the Holder has approved Annex A hereto for this purpose), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), to the extent, but only to the extent, related to the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(e).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

 

 

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

 

 

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action..

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5(d) was available
to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

 

 

 

6.           Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations. Other than pursuant to the
registration rights granted to Housatonic Equity Investors IV, L.P., Housatonic
Equity Affiliates IV, L.P. and Chesapeake Towers Development, LLC (collectively,
the “Liberty Investors”) under that certain Registration Rights Agreement, dated
as of August 1, 2013, by and among the Company and the Liberty Investors with
respect to the shares of Common Stock issued pursuant to that certain Purchase
and Sale Agreement, dated as of May 3, 2013, by and between the Company and
Liberty Towers, LLC, each such agreement as in effect on the date hereof,
neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities and the Company
shall not prior to the Effective Date of any Registration Statement enter into
any agreement providing any such right to any of its security holders. The
Company shall not, from the date hereof until the date that is 60 days after the
Effective Date of any Registration Statement, prepare and file with the SEC a
registration statement relating to an offering for its own account under the
1933 Act of any of its equity securities other than a registration statement on
Form S-8 or, in connection with an acquisition, on Form S-4. For the avoidance
of doubt, the Company shall not be prohibited from preparing and filing with the
SEC a registration statement relating to an offering of Common Stock by existing
stockholders of the Company under the 1933 Act pursuant to the terms of
registration rights held by such stockholder as of the date of this Agreement
(that is not a Registration Statement under this Agreement) or from filing
amendments to registration statements filed prior to the date of this Agreement.

 

(c)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the 1933 Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

 

(d)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

 

 

  

(e)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(f)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(g)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(h)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement.

 

(i)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(j)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

 

 

  

(k)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

(l)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. The decision of each Investor to purchase the Series A-2
Preferred Shares pursuant to the Transaction Documents has been made
independently of any other Investor. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Investor pursuant hereto or thereto, shall be deemed to constitute the Investors
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Investors are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any Proceeding for such purpose. The Company acknowledges that each of
the Investors has been provided with the same Agreement for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  CIG WIRELESS CORP.           By: /s/ Paul McGinn     Name: Paul McGinn    
Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. 

 

  FIR TREE REF III TOWER LLC           By: /s/ Brian Meyer     Name: Brian Meyer
    Title: Authorized Person     Address for Notices:     c/o Fir Tree, Inc.    
505 Fifth Avenue, 23rd Floor     New York, NY 10017     (212) 599-0090     (212)
659-4885 (fax)



  Attention: Brian Meyer     General Counsel

 

  FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, LP           By: /s/ Brian
Meyer     Name: Brian Meyer     Title: Authorized Person     Address for
Notices:     c/o Fir Tree, Inc.     505 Fifth Avenue, 23rd Floor     New York,
NY 10017     (212) 599-0090     (212) 659-4885 (fax)



  Attention: Brian Meyer     General Counsel

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

oordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

oblock trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

opurchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

oan exchange distribution in accordance with the rules of the applicable
exchange;

 

oprivately negotiated transactions;

 

oshort sales effected after the effective date of the registration statement of
which this prospectus is a part;

 

othrough the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

obroker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

oa combination of any such methods of sale.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933, as amended,
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 



 

 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act of 1934, as amended, may apply to sales of
shares in the market and to the activities of the selling stockholders and their
affiliates. In addition, we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the
Securities Act. The selling stockholders may indemnify any broker-dealer that
participates in transactions involving the sale of the shares against certain
liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144 of the Securities Act.

 

 

 

 

Annex B

 

CiG Wireless Corp.

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.00001 per
share of CIG Wireless Corp. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Investors named
therein, dated as of August 1, 2013 (the “Agreement”, understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-3 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “1933 Act”), of the Registrable Securities in accordance with the
terms of the Agreement. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the 1933 Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Selling Stockholder Notice and
Questionnaire within five (5) Trading Days following the date of the Agreement
(1) will not be named as selling stockholders in the Resale Registration
Statement or the Prospectus and (2) may not use the Prospectus for resales of
Registrable Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

 

 

 

QUESTIONNAIRE



1.  Name.

 

(a)Full Legal Name of Selling Stockholder:        

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:        

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):        

 

2.  Address for Notices to Selling Stockholder:

 

     



Telephone:  



Fax:  



Contact Person:  



E-mail address of Contact Person:  

 

3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:                

 

(b)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:                

 

 

 

 

4.  Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes   ¨             No   ¨

 

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes   ¨             No   ¨

 

Note:If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes   ¨             No   ¨

 

Note:If yes, provide a narrative explanation below:            

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes   ¨             No   ¨

 

Note:If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

     

 

 

 

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

   

 

7. Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:

 

   

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

 

 

 

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act of 1934, as amended, and the rules and regulations thereunder,
particularly Regulation M in connection with any offering of Registrable
Securities pursuant to the Resale Registration Statement. The undersigned also
acknowledges that it understands that the answers to this Questionnaire are
furnished for use in connection with Registration Statements filed pursuant to
the Registration Rights Agreement and any amendments or supplements thereto
filed with the SEC pursuant to the 1933 Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Beneficial Owner:  

 

  By:       Name:       Title:  

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

_____________________

_____________________

_____________________

_____________________

 

Tel: _____________

Fax: _____________

Email: _______________

 

 

